GAS 2453 (Rev. 06.’|8) Judgmcnt in a Criminal Casc
DC Cuslody TSR

 

 
 
  

UNITED STATES DISTRICT CoURT owns 1

souTHERN DIsTRICT oF oeoRGiA 59 ;_t '_1 i;':.- ';
AUGUSTA otvlsioN

 

 

 

on~:o srATi-:s or AMER|<:A § JUDGMENT IN A CRIMINAL CASE
V.

Car]os Alberto Costeno-Geron )
) ease Number; 1:19CR00016-1
)
) usM Number¢ 22970-021
)
)

P<HM, ,,
THE I)EFENDANT: D@fendam's emmett

pleaded guilty to Count l .
l:l pleaded nolo contendere to Count(s) ii _ __ which was accepted by the court.

l:l was found guilty on Count(s) after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Ofl`ense Offense Ended Count

8 U.S.C. § 1326(a) Illegal re-entry after removal Or deportation january 2, 2019 l

The defendant is sentenced as provided in pages 2 through 4 of this judgment The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

[l The defendant has been found not guilty on Count(s)

l:l Count(s) l:l is l:l are dismissed |:l as to this defendant on the motion ofthe United States.

lt is ordered that the defendant must notify the United States Attorney for this district within 30 days ofany change ofname, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances

 

Dudley I-l. Bowen, Jr.
United States Distriot Judge

Namc and 'I`ille of Judge

W/W/€ ,/?S;Q&/ 7

j[)ate

GAS 2453 (Rev. 06/18) .ludg,ment in a Crimina| Case - .ludgment _ Page 2 of 4
DC Custody TSR

DEFENDANT: Carlos Alberto Costeno-Geron
CASE NUMBER: l:l9CROOOl6-l

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of: time
served. Upon release from confinement. the defendant is to be deported and shall be delivered to a duly authorized immigration
and Customs Enforcement officer for deportation to Mexico.

l:l The Court makes the following recommendations to the Bureau of Prisons:

>I< The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
l:l at |:l a.m. l:l p.m. on

l:l as notified by the United States Marshal.

l:l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l] before 2 p.m. on

 

l:l as notified by the United States Marshal.

l:l as notified by the Probation or Pretrial Services Offlce.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
uNITED sTATEs MARSHAL " ' " " W'w`
By

 

DEPUTY UNITED STATES MARSHAL

GAS 2458 (Rev. 06/18) .ludgment in a Criminal Case Judgment - Page 3 of 4
DC Custody TSR

 

DEFENDANT: Carlos Alberto Costeno-Geron
CASE NUMBER: 1:|9CR00016-l

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments

Assessment JVTA Assessment * Fine Restitution
TOTALS $100 N/A NA N/A
l___l The determination of restitution is deferred until . AnAmended Judgment in a Criminal Case (AO 245C)

will be entered after such determination
L__l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

lf the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
paid before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
TOTALS $ $

l:l Restitution amount ordered pursuant to plea agreement $

|:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of thejudgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on the schedule of
payments may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

|j The court determined that the defendant does not have the ability to pay interest and it is ordered that:
[l the interest requirement is waived for the [] fine |] restitution.

l:l the interest requirement for the l:] fine l___l restitution is modified as follows:

* Justice for Victims of trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and l 13A of Title 18 for offenses committed on or
after September 13, 1994, but before Apri123, 1996.

GAS 2458 (Rev. 06/18) Judgment in a Criminal Case Judgment - Page 4 of4
DC Custody TSR

 

DEFENDANT: Carlos Alberto Costeno-Geron
CASE NUMBER: 1:|9CR00016-1

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A Lump sum payment of $ 100 ___ due immediately

|___] not later than ,or ,
|:| in accordance l:| C, |:] D, l'_'] E, or l___l Fbelow; or

 

B [| Payment to begin immediately (may be combined with |:| C, |:| D, or jj F below); or

C § Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D [] Payment in equal _ (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E |:| Payment during the term of supervised release will commence within _ _ _,_ (e.g., 30 or 60 days) after release from
imprisonment, The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F D Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
imprisonment AIl criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial
Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:l Joint and Several
Defendant and Co-Defendant Names and Case Numbers (includtng defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriatel

El The defendant shall pay the cost of prosecution.
[l The defendant shall pay the following court cost(s):

U The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA Assessment, (8)pena1ties, and (9) costs, including cost of prosecution and court costs,

